DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “water outlet mechanism” and “reversing water guide structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because Figures 4 and 8 contain the reference label “2” meant to denote the “wash barrel” twice, one of said reference labels “2” is incorrectly directed to a drain of the water collecting part and should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
the wash barrel” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Line 3 contains an error wherein “a lower part is below…” should be amended to instead recite “a lower part of the water outlet guide assembly is below…” for clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Line 4 contains an error wherein “…configured to be rotatably relative to…” should be amended to instead recite “…configured to be rotatable relative to…” for grammatical clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a water outlet guide assembly” in claim 1;
“a water retaining part” in claim 2;
“a water outlet mechanism” in claim 11; 
“a reversing water guide structure” in claim 15; and
“a drainage mechanism” in claim 16.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
from the wash barrel”.  The scope of the claim cannot be surmised and is therefore deemed indefinite.  Appropriate correction is required.
Regarding claim 5,
Lines 5-6 recite “a side wall, far away from the wash barrel, of the water guide chamber is inclined from top to bottom towards the direction far away from the wash barrel” which is indefinite because the phrase “far away from the wash barrel” is unclear.  The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 6,
Line 6 recites the limitation "the water guide chamber".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7,
Line 4 recites the limitation "the water guide chamber".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8,
Lines 7-8 recite the limitation "the water guide chamber".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9,

Lines 2-3 recite “the water guide chamber formed by the outward bending of the barrel wall” which renders the claim indefinite because it is unclear how the guide chamber is formed by outward bending of the barrel wall.  The only explanation provided by the paragraph [¶0076] specification teaches “The water outlet guide assembly in the present embodiment includes a water guide chamber manufactured by the barrel wall via a bending compression process, the water guide chamber is hollow, and with reference to the structure of the water guide chamber 51 in FIG. 7.”  Inadequate description is provided for how said bending compression process forms the water guide chamber by outward bending of the barrel wall; the scope of the claim cannot be surmised and is therefore rendered indefinite.
Regarding claim 12,
Line 2 recites the limitation "the barrel bottom".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13,
Lines 2-3 recite “towards a direction far away from a central axis of the wash barrel” which is indefinite because the phrase “a direction far away from a central axis of the wash barrel” is unclear.  The term “far away” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 14,

Line 7 recites “towards a direction far away from a central axis of the wash barrel” which is indefinite because the phrase “a direction far away from a central axis of the wash barrel” is unclear.  The term “far away” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim limitation “a water outlet mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 recites “wherein a water outlet mechanism capable of being opened or closed is arranged at the barrel wall below the water outlet and/or a barrel bottom of the wash barrel, and the water outlet mechanism is in a close state in a washing process”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claims 11) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation described by the specification teaches:
“As shown in FIG. 1, in the present embodiment, a water outlet mechanism which is capable of being opened and closed is arranged at the barrel wall below the water outlet and/or a barrel bottom of the wash barrel, and the water outlet mechanism is in a closed state in the washing process.  Via the structure, part of water inside the wash barrel can be discharged firstly, and then another part of water in clothes is discharged through the water outlet by utilizing the centrifugal force of rotation of the wash barrel, thereby accelerating speed of water drainage and dehydration.” [¶0086]
	The above description references Figure 1 as showing said water outlet mechanism, however no reference label is provided and no structural detail is shown.  No structure is described for said water outlet mechanism to achieve its claimed function.  Therefore, upon review of the disclosure in its entirety, with regard to said “water outlet mechanism” (as defined by claim 11) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2659923 to Feng (hereafter “Feng”, machine translation provided for citation).
Regarding claim 1,
Feng discloses a washing equipment, comprising: 
a wash barrel (19), configured to be rotatable, wherein an inside of the wash barrel is configured to hold water, and an upper part of a barrel wall of the wash barrel is provided with a water outlet (not labeled); 
a water outlet guide assembly (at 21), being arranged on the barrel wall of the wash barrel and communicates with the water outlet, 
wherein water inside the wash barrel is thrown away through the water outlet at the upper part and enters the water outlet guide assembly, and the water outlet guide assembly guides water downwards to be discharged (from 21 to 3 to 20) [see Fig. 1; ¶0028, ¶0032].  
Regarding claim 2,
Feng discloses the washing equipment according to claim 1, comprising a water retaining part (22), wherein the water retaining part is arranged above the water outlet to keep water from flowing upwards [Fig. 1; ¶0026].  
Regarding claim 3,
Feng discloses the washing equipment according to claim 2, wherein the water retaining part is constituted by a lower edge of a balancing ring (22) [Fig. 1; ¶0026]. 
Regarding claim 5,
Feng discloses the washing equipment according to claim 1, wherein the water outlet guide assembly is provided with a water guide chamber (interior of 21) from top to bottom, an upper part of the water guide chamber communicates with the water outlet, 

Regarding claim 7,
Feng discloses the washing equipment according to claim 1, wherein the water outlet guide assembly comprises a housing (21), the housing is installed on an outside of the barrel wall, 
the housing is internally provided with the water guide chamber which guides water downwards, 
a water inlet is arranged, corresponding to the water outlet on a side, adjacent to the wash barrel, of the housing, 
the water guide chamber communicates with the water outlet via the water inlet, and a drainage outlet (outlet of 21 into 3) is arranged at a bottom of the water guide chamber [see Fig. 1; ¶0028, ¶0032].
Regarding claim 9,
Feng discloses the washing equipment according to claim 1, wherein the water outlet guide assembly comprises the water guide chamber (interior of 21), the water guide chamber is hollow; 
an upper part of a side, corresponding to the wash barrel, of the water guide chamber is provided with a water inlet, and a bottom of the water guide chamber is provided with a drainage outlet (outlet of 21 into 3) [see Fig. 1; ¶0028, ¶0032].
Regarding the recitations defining “formed by the outward bending of the barrel wall”, it is noted that product-by-process claims are not limited to the manipulations of 
Regarding claim 10,
Feng discloses the washing equipment according to claim 1, wherein an orientation of the water outlet is towards a radial direction of the wash barrel [see Fig. 1].  
Regarding claim 12,
Feng discloses the washing equipment according to claim 1, wherein a part, below the water outlet, of the wash barrel and the barrel bottom are both set to be waterproof (barrel wall and barrel bottom are sealed) [see Fig. 1].  
Regarding claim 13,
Feng discloses the washing equipment according to claim 1, wherein an inner surface of the barrel wall is arranged in an inclined manner towards a direction far away from a central axis of the wash barrel from bottom to top [see Fig. 1; ¶0026].
Regarding claim 14,
Feng discloses the washing equipment according to claim 1, wherein an upper part of the water outlet guide assembly directly communicates with the water outlet, and a lower part (at drain port 20) is below a horizontal surface on which a barrel bottom is located, 

Regarding claim 15,
Feng discloses the washing equipment according to claim 1, wherein the water outlet guide assembly is internally provided with a reversing water guide structure (inclined inner wall of 21 adjacent to the water outlet), to guide water which is thrown away radially through the water outlet to be discharged downwards after changing direction [see Fig. 1].

Claims 1-3, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105714514 to Chen et al. (hereafter “Chen”, machine translation provided for citation).
Regarding claim 1,
Chen discloses a washing equipment, comprising: 
a wash barrel (1), configured to be rotatable, wherein an inside of the wash barrel is configured to hold water, and an upper part of a barrel wall of the wash barrel is provided with a water outlet (at 32); 
a water outlet guide assembly (31 + 4), being arranged on the barrel wall of the wash barrel and communicates with the water outlet, 

Regarding claim 2,
Chen discloses the washing equipment according to claim 1, comprising a water retaining part (6), wherein the water retaining part is arranged above the water outlet to keep water from flowing upwards [Fig. 2; page 4].  
Regarding claim 3,
Chen discloses the washing equipment according to claim 2, wherein the water retaining part is constituted by a lower edge of a balancing ring (6) [Fig. 2; page 4].  
Regarding claim 16,
Chen discloses the washing equipment according to claim 1, comprising a water collecting part (2) being installed below the wash barrel and configured to collect water discharged from the wash barrel, wherein, 
the wash barrel (1) is configured to be rotatably relative to the water collecting part, 
the water collecting part comprises a bottom wall and a water collecting groove, a lower end of the water outlet guide assembly (lower end of 4) extends inside the water collecting groove, and 
the water collecting groove is further provided with a drainage mechanism (5) configured to discharge water inside the water collecting groove [see Fig. 2; page 5].
Regarding claim 17,
 wherein the water collecting part (2) comprises a side wall which is arranged in a circle above the bottom wall, and the bottom wall and the side wall are sealed to form the water collecting groove [see Fig. 2; page 5].  
Regarding claim 18,
Chen discloses the washing equipment according to claim 17, wherein it is noted that the recitation “wherein a lowest height of the side wall is set to keep water in the water collecting groove not overflowing when the wash barrel rotates to discharge water” is a statement of intended use which does not patentably distinguish over the cited prior art since Chen meets all the structural elements of the claim and is capable of performing said intended use if so desired.  See MPEP 2114.
Regarding claim 20,
Chen discloses the washing equipment according to claim 16, wherein the water collecting groove is an annular groove arranged on the bottom wall [see Fig. 2; page 5].

Claims 1, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0022647 to Alexander et al. (hereafter “Alexander”).
Regarding claim 1,
Alexander discloses a washing equipment, comprising: 
a wash barrel (44), configured to be rotatable, wherein an inside of the wash barrel is configured to hold water, and an upper part of a barrel wall of the wash barrel is provided with a water outlet (uppermost hole 48); 

wherein water inside the wash barrel is thrown away through the water outlet at the upper part and enters the water outlet guide assembly, and the water outlet guide assembly guides water downwards to be discharged (via 96) [see Fig. 3-5; ¶0030, ¶0033, ¶0038].  
Regarding claim 6,
Alexander discloses the washing equipment, according to claim 1, wherein the water outlet guide assembly comprises an outer housing (46), the outer housing is installed on an outside of the barrel wall corresponding to a position of the water outlet, 
a gap (40) is formed between the outer housing (46) and the barrel wall (44) of wash barrel to form the water guide chamber which guides water downwards, 
the water outlet on the barrel wall of the wash barrel constitutes a water inlet of the water guide chamber, and a drainage outlet (at 96) is arranged at a bottom of the water guide chamber [see Fig. 4-5; ¶0037-¶0038].  
Regarding claim 8,
Alexander discloses the washing equipment, according to claim 1, wherein the wash barrel has a double barrel wall which comprises an inner barrel wall (44) and an outer barrel wall (46), 
an upper end of the double barrel wall is sealed, a bottom of the double barrel wall is provided with an opening, an upper part of the inner barrel wall is provided with the water outlet, and 

Regarding claim 11,
Alexander discloses the washing equipment, according to claim 1, wherein a water outlet mechanism (96) capable of being opened or closed is arranged at the barrel wall below the water outlet and/or a barrel bottom of the wash barrel, and the water outlet mechanism is capable of a close state in a washing process [Fig. 5; ¶0038].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claim 1 above, and further in view of US Pub. 2013/0036776 to Seo et al. (hereafter “Seo”).
Regarding claim 4,
Feng discloses the washing equipment according to claim 1, wherein the water outlet guide assembly is provided with a water guide chamber (interior of 21) from top to bottom, and an upper part of the water guide chamber communicates with the water outlet [see Fig. 1; ¶0028, ¶0032].  Feng does not expressly teach that a radial width of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 16 above, and further in view of US Pub. 2013/0036776 to Seo et al. (hereafter “Seo”).
Regarding claim 19,
Chen discloses the washing equipment according to claim 16, wherein the water collecting part (2) is a bucket body structure, the bottom wall is a bucket bottom, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711